Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of the      day of
     2005 by and between BRUSH ENGINEERED MATERIALS INC., an Ohio corporation
(the “Company”), and      (the “Indemnitee”), an officer of the Company or one
of its wholly owned subsidiaries.

RECITALS

A. The Indemnitee is presently serving as an officer of the Company or one of
its wholly owned subsidiaries, and the Company desires the Indemnitee to
continue in that capacity. The Indemnitee is willing, subject to certain
conditions (including, without limitation, the execution and performance of this
Agreement by the Company), to continue in that capacity.

B. In addition to the indemnification to which the Indemnitee is entitled under
the Code of Regulations of the Company (the “Regulations”) or otherwise, the
Company has obtained, at its sole expense, insurance protecting the Company and
its Directors and officers including the Indemnitee against certain losses
arising out of actual or threatened actions, suits, or proceedings to which such
persons may be made or threatened to be made parties. However, as a result of
circumstances having no relation to, and beyond the control of, the Company and
the Indemnitee, there can be no assurance of the continuation or renewal of that
insurance.

Accordingly, and in order to induce the Indemnitee to continue to serve in his
present capacity, the Company and the Indemnitee agree as follows:

1. Continued Service. The Indemnitee shall continue to serve at the will of the
Company as an officer of the Company or one of its wholly owned subsidiaries so
long as he is duly elected and qualified in accordance with the Regulations or
until he resigns in writing in accordance with applicable law.

2. Initial Indemnity. (a) The Company shall indemnify the Indemnitee, if or when
he is a party or is threatened to be made a party to any threatened, pending, or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative (other than an action by or in the right of the Company), by
reason of the fact that he is or was a Director or an officer of the Company or
is or was serving at the request of the Company as a director, trustee, officer,
employee, or agent of another corporation, domestic or foreign, nonprofit or for
profit, partnership, joint venture, trust, or other enterprise, or by reason of
any action alleged to have been taken or omitted in any such capacity, against
any and all costs, charges, expenses (including, without limitation, fees and
expenses of attorneys and/or others; all such costs, charges and expenses being
herein jointly referred to as “Expenses”), judgments, fines and amounts paid in
settlement, actually and reasonably incurred by the Indemnitee in connection
therewith including any appeal of or from any judgment or decision, if the
Indemnitee acted in good faith and in a manner which he believed to be in or not
opposed to the best interests of the Company. In addition, with respect to any
criminal action or proceeding, indemnification hereunder shall be made only if
the Indemnitee had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not satisfy the foregoing
standard of conduct to the extent applicable thereto.

(b) The Company shall indemnify the Indemnitee, if or when he is a party or is
threatened to be made a party to any threatened, pending, or completed action,
suit, or proceeding by or in the right of the Company to procure a judgment in
its favor, by reason of the fact that the Indemnitee is or was a Director or an
officer of the Company or is or was serving at the request of the Company as a
director, trustee, officer, employee, or agent of another corporation, domestic
or foreign, nonprofit or for profit, partnership, joint venture, trust, or other
enterprise, against any and all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement thereof or any appeal of
or from any judgment or decision, if the Indemnitee acted in good faith and in a
manner which he believed to be in or not opposed to the best interests of the
Company, except that no indemnification pursuant to this Section 2(b) shall be
made in respect of any action or suit in which the only liability asserted
against the Indemnitee is pursuant to Section 1701.95 of the Ohio Revised Code
(the “ORC”).

(c) Any indemnification under Section 2(a) or 2(b) (unless ordered by a court)
shall be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b). Such authorization shall be made (i) by the Directors of
the Company (the “Board”) by a majority vote of a quorum consisting of Directors
who were not and are not parties to or threatened with such action, suit, or
proceeding, or (ii) if such a quorum of disinterested Directors is not
obtainable or if a majority of such quorum so directs, in a written opinion by
independent legal counsel (designated for such purpose by the Board) which shall
not be an attorney, or a firm having associated with it an attorney, who has
been retained by or who has performed services for the Company, or any person to
be indemnified, within the five years preceding such determination, or (iii) by
the shareholders of the Company (the “Shareholders”), or (iv) by the court in
which such action, suit, or proceeding was brought.

(d) To the extent that the Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any action, suit, or proceeding referred to in Section
2(a) or 2(b), or in defense of any claim, issue, or matter therein, he shall be
indemnified against Expenses actually and reasonably incurred by him in
connection therewith.

(e) Expenses actually and reasonably incurred by the Indemnitee in defending any
such action, suit, or proceeding shall be paid by the Company as they are
incurred in advance of the final disposition of such action, suit, or proceeding
under the procedure set forth in Section 4(b).

(f) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
which imposes duties on, or involves services by, the Indemnitee with respect to
an employee benefit plan, its participants or beneficiaries; references to the
masculine shall include the feminine; and references to the singular shall
include the plural and vice versa.

(g) No amendment to the Amended Articles of Incorporation of the Company (the
“Articles”) or the Regulations shall deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to this Agreement, except to the
extent that such amendment is required by law to be given effect. No amendment
to the Articles or the Regulations shall deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the “Effective Date”) upon
which the amendment was approved by the Shareholders, except to the extent that
such amendment is required by law to be given effect. In the event that the
Company shall purport to adopt any amendment to its Articles or Regulations or
take any other action the effect of which is to deny, diminish, or encumber the
Indemnitee’s rights to indemnity pursuant to the Articles, the Regulations, the
ORC, or any such other law, such amendment shall apply only to acts or failures
to act occurring entirely after the Effective Date thereof.

3. Additional Indemnification. Pursuant to ORC Section 1701.13(E)(6), without
limiting any right which the Indemnitee may have pursuant to Section 2 hereof or
any other provision of this Agreement or the Articles, the Regulations, the ORC,
any policy of insurance, or otherwise, but subject to any limitation on the
maximum permissible indemnity which may exist under applicable law at the time
of any request for indemnity hereunder and subject to the following provisions
of this Section 3, the Company shall indemnify the Indemnitee against any amount
which he is or becomes obligated to pay relating to or arising out of any claim
(including any pending, threatened or completed action, suit or proceeding to
which he is or is threatened to be made a party) made against him because of any
action alleged to have been taken or omitted to be taken, including any actual
or alleged error, misstatement, or misleading statement, which he commits,
suffers, permits, or acquiesces in while acting in his capacity as a Director or
an officer of the Company. The payments which the Company is obligated to make
pursuant to this Section 3 shall include, without limitation, judgments, fines,
and amounts paid in settlement and any and all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith including any appeal of or
from any judgment or decision; provided, however, that the Company shall not be
obligated under this Section 3 to make any payment in connection with any claim
against the Indemnitee:

(i) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or

(ii) to the extent based upon or attributable to the Indemnitee having actually
realized a personal gain or profit to which he was not legally entitled,
including, without limitation, profit from the purchase and sale by the
Indemnitee of equity securities of the Company which is recoverable by the
Company pursuant to Section 16(b) of the Securities Exchange Act of 1934, or
profit arising from transactions in publicly traded securities of the Company
which were effected by the Indemnitee in violation of Section 10(b) of the
Securities Exchange Act of 1934, or Rule 10b-5 promulgated thereunder.

(b) A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with
Section 4(a).

(c) Expenses incurred by the Indemnitee in defending any claim to which this
Section 3 applies shall be paid by the Company as they are actually and
reasonably incurred in advance of the final disposition of such claim under the
procedure set forth in Section 4(b).

4. Certain Procedures Relating to Indemnification. (a) For purposes of pursuing
his rights to indemnification under Section 3, the Indemnitee shall (i) submit
to the Board a sworn statement of request for indemnification substantially in
the form of Exhibit 1 attached hereto and made a part hereof (the
“Indemnification Statement”) stating that he is entitled to indemnification
hereunder; and (ii) present to the Board reasonable evidence of all amounts for
which indemnification is requested. Submission of an Indemnification Statement
to the Board shall create a presumption that the Indemnitee is entitled to
indemnification hereunder, and the Company shall, within 60 calendar days after
submission of the Indemnification Statement, make the payments requested in the
Indemnification Statement to or for the benefit of the Indemnitee, unless (i)
within such 60-calendar-day period the Board shall resolve by vote of a majority
of the Directors at a meeting at which a quorum is present that the Indemnitee
is not entitled to indemnification under Section 3, (ii) such vote shall be
based upon clear and convincing evidence (sufficient to rebut the foregoing
presumption), and (iii) the Indemnitee shall have received within such period
notice in writing of such vote, which notice shall disclose with particularity
the evidence upon which the vote is based. The foregoing notice shall be sworn
to by all persons who participated in the vote and voted to deny
indemnification. The provisions of this Section 4(a) are intended to be
procedural only and shall not affect the right of any Indemnitee to
indemnification under Section 3 so long as the Indemnitee follows the prescribed
procedure and any determination by the Board that an Indemnitee is not entitled
to indemnification and any failure to make the payments requested in the
Indemnification Statement shall be subject to judicial review by any court of
competent jurisdiction.

(b) For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to the Section 2(e) or Section 3(c), the Indemnitee shall
submit to the Company a sworn request for advancement of Expenses substantially
in the form of Exhibit 2 attached hereto and made a part hereof (the
“Undertaking”), stating that he has reasonably incurred actual Expenses in
defending an action, suit or proceeding referred to in Section 2(a) or 2(b) or
any claim referred to in Section 3, or pursuant to Section 12 hereof Unless at
the time of the Indemnitee’s act or omission at issue, the Articles or
Regulations prohibit such advances by specific reference to ORC Section
1701.13(E)(5)(a) and unless the only liability asserted against the Indemnitee
in the subject action, suit, or proceeding is pursuant to ORC Section 1701.95,
the Indemnitee shall be eligible to execute Part A of the Undertaking by which
he undertakes to repay such amount if it ultimately is determined that he is not
entitled to be indemnified by the Company under this Agreement or otherwise.
Upon receipt of the Undertaking, the Company shall thereafter promptly pay such
Expenses of the Indemnitee as are noticed to the Company in writing and in
reasonable detail arising out of the matter described in the Undertaking. No
security shall be required in connection with any Undertaking. The Company shall
advance to the Indemnitee all reasonable costs and expenses incurred or to be
incurred by the Indemnitee in connection with any action under Section 3(c)
within 20 days of receipt by the Company of a written request for such advance.

5. Limitation on Indemnity. Notwithstanding anything contained herein to the
contrary, the Company shall not be required hereby to indemnify the Indemnitee
with respect to any action, suit, or proceeding that was initiated by the
Indemnitee unless (i) such action, suit or proceeding was initiated by the
Indemnitee to enforce any rights to indemnification arising hereunder and such
person shall have been formally adjudged to be entitled to indemnity by reason
hereof, (ii) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered, or (iii) otherwise ordered by the court
in which the suit was brought.

6. Notification and Defense of Claims. (a) The failure by the Indemnitee to
timely notify the Company of any action, suit or proceeding referred to in
Section 2(a) or 2(b) or any claim referred in Section 3 for which Indemnitee
seeks or may seek indemnification or advancement of expenses under this
Agreement, shall not relieve the Company from any liability hereunder unless,
and only to the extent that, the Company did not otherwise learn of such action,
suit, proceeding or claim and such failure results in forfeiture by the Company
of substantial defenses, rights or insurance coverage.

(b) The Company shall be entitled to participate in the defense of any action,
suit or proceeding referred to in Section 2(a) or 2(b) or any claim referred to
in Section 3 for which Indemnitee seeks or may seek indemnification or
advancement of expenses under this Agreement or to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnitee; provided that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in any such action, suit, proceeding or claim (including any impleaded parties)
include both the Company and Indemnitee and Indemnitee shall conclude that there
may be one or more legal defenses available to him that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular action, suit, proceeding or claim) at the Company’s
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending action, suit,
proceeding or claim without the Company’s prior written consent. The Company
shall not, without the prior written consent of the Indemnitee, effect any
settlement of any threatened or pending action, suit, proceeding or claim to
which the Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on any claims that are the subject
matter of such action, suit, proceeding or claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.

7. Liability Insurance and Funding. For the duration of Indemnitee’s service as
an officer of the Company or one of its wholly owned subsidiaries, and
thereafter for so long as Indemnitee shall be subject to any pending or possible
action, suit, proceeding or claim that gives rise to a right hereunder, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for Directors and officers of the Company either that (a) is
at least substantially comparable in scope and amount to that provided by the
Company’s current policies of directors’ and officers’ liability insurance or
(b) the premium cost of which is at least as much as that paid for the Company’s
current policies of directors’ and liability insurance. The Company shall
provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials. In all policies of directors’ and officers’ liability
obtained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s Directors most favorably
insured by such policy.

8. Subrogation: Duplication of Payments. (a) In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

(b) The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against an Indemnitee to the extent that the
Indemnitee has actually received payment (under any insurance policy, the
Regulations or otherwise) of amounts otherwise payable hereunder.

9. Shareholder Ratification. The Company may, at its option, propose at any
future meeting of Shareholders that this Agreement be ratified by the
Shareholders; provided, however, that the Indemnitee’s rights hereunder shall be
fully enforceable in accordance with the terms hereof whether or not such
ratification is sought or obtained.

10. Fees and Expenses of Enforcement. It is the intent of the Company that the
Indemnitee not be required to incur expenses associated with the enforcement of
his rights under this Agreement by litigation or other legal action because such
expenses would substantially detract from the benefits intended to be extended
to the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or if the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any action, suit, or proceeding
to deny, or to recover from, the Indemnitee the benefits intended to be provided
to the Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee
from time to time to retain counsel of his choice, at the expense of the Company
as hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder, or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all
expenses, including, without limitation, fees and expenses of attorneys and
others, reasonably incurred by the Indemnitee pursuant to this Section 10,
unless the court determines that each of the material assertions made by the
Indemnitee as a basis for the litigation or other legal action were not made in
good faith or were frivolous.

11. Merger or Consolidation. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company. If the Company
shall be a constituent corporation in a consolidation, merger, or other
reorganization, the Company, if it shall not be the surviving, resulting, or
acquiring corporation therein, shall require as a condition thereto that the
surviving, resulting, or acquiring corporation agree to assume all of the
obligations of the Company hereunder and to indemnify the Indemnitee to the full
extent provided herein. Whether or not the Company is the resulting, surviving,
or acquiring corporation in any such transaction, the Indemnitee shall also
stand in the same position under this Agreement with respect to the resulting,
surviving, or acquiring corporation in which he would have stood with respect to
the Company if its separate existence had continued.

12. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent Indemnitee is, by reason of the fact
that Indemnitee is or was a Director of the Company, a witness in any action,
suit, proceeding or claim to which Indemnitee is not a party, he shall be
indemnified against all expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

13. Nonexclusively and Severability. (a) The rights to indemnification provided
by this Agreement shall not be exclusive of any other rights of indemnification
to which the Indemnitee may be entitled under the Articles, the Regulations, the
ORC or any other statute, any insurance policy, agreement, or vote of
shareholders or directors or otherwise, as to any actions or failures to act by
the Indemnitee, and shall continue after he has ceased to be a Director,
officer, employee, or agent of the Company or other entity for which his service
gives rise to a right hereunder, and shall inure to the benefit of his heirs,
executors, and administrators; provided, however, that the Indemnitee hereby
agrees that the provisions det forth in Sections 4 through 18 of this Agreement
also shall apply to any rights of indemnification or advancement of expenses
that Indemnitee may have under, and supercede, if necessary, provisions of the
same subject matters set forth in, the Articles, the regulations, the ORC or any
other statute, insurance policy, agreement, or vote of shareholders or
directors, or otherwise. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent thereof to all rights of recovery
previously vested in the Indemnitee, who shall execute all instruments and take
all other actions as shall be reasonably necessary for the Company to enforce
such right.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors, but otherwise the rights to
indemnification provided by the this Agreement are personal to the Indemnitee
and are non-transferable by Indemnitee, and no party other than the Indemnitee
is entitled to indemnification under this Agreement.

(c) If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable, or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable, or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid, and legal.

14. Security. To ensure that the Company’s obligations pursuant to this
Agreement can be enforced by Indemnitee, the Company may, at its option,
establish a trust pursuant to which the Company’s obligations pursuant to this
Agreement and other similar agreements can be funded.

15. Notices. All notices and other communications hereunder shall be in writing
and shall be personally delivered or sent by recognized overnight courier
service (a) if to the Company, to the then-current principal executive offices
of the Company (Attention: General Counsel) or (b) if to the Indemnitee, to the
last known address of Indemnitee as reflected in the Company’s records. Either
party may change its address for the delivery of notices or other communications
hereunder by providing notice to the other party as provided in this Section 15.
All notices shall be effective upon actual delivery by the methods specified in
this Section 15.

16. Prior Agreements. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof, including, without
limitation, the Indemnification Agreement dated as of            ,      between
the Company and the Indemnitee.

17. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Ohio, without
giving effect to the principles of conflict of laws thereof. The Company and the
Indemnitee each hereby irrevocably consents to the jurisdiction of the courts of
the State of Ohio for all purposes in connection with any action, suit,
proceeding or claim which arises out of or relates to this Agreement and hereby
waives any objections or defenses relating to jurisdiction with respect to any
lawsuit or other legal proceeding initiated in or transferred to such courts.

18. Modification. This Agreement and the rights and duties of the Indemnitee and
the Company hereunder may be modified only by an instrument in writing signed by
both parties hereto.

19. Headings; References. Descriptive headings of the several Sections of this
Agreement are inserted for convenience only and will not control or affect the
meaning or construction of any of the provisions of this Agreement. Unless
otherwise expressly provided, references to Sections and Exhibits are to
Sections of and Exhibits to this Agreement.

20. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts will for all purposes be deemed to be an original,
and all counterparts together will constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

BRUSH ENGINEERED MATERIALS INC.

By:
Title:

1

Exhibit 1

INDEMNIFICATION STATEMENT

                         
State of
            )                    )ss:

County of
    )                  

I, , being first duly sworn, do depose and say as follows:

1. This Indemnification Statement is submitted pursuant to the Indemnification
Agreement made as of ,      between BRUSH ENGINEERED MATERIALS INC. (the
“Company”), an Ohio corporation, and the undersigned.

2. I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Indemnification Agreement.

3. With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.

4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of .



[Signature of Indemnitee]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this day of ,      .

[Seal]

My commission expires the day of , _      .

2

Exhibit 2

UNDERTAKING

                         
State of
            )                    )ss:

County of
    )                  

I, , being first duly sworn do depose and say as follows:

1. This Undertaking is submitted pursuant to the Indemnification Agreement made
as of , between BRUSH ENGINEERED MATERIALS INC. (the “Company”), an Ohio
corporation, and the undersigned.

2. I am requesting payment of costs, charges, and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3, or pursuant to Section 10 or Section 12 of the aforesaid
Indemnification Agreement.

3. The costs, charges, and expenses for which payment is requested are, in
general, all expenses related to .

4. I hereby undertake to repay all amounts paid pursuant hereto if it ultimately
is determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.



[Signature of Indemnitee]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this day of , 200_.

[Seal]

My commission expires the day of , 200_.

3